11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Randy Deshon Collier,                          * From the 42nd District Court
                                                 of Taylor County,
                                                 Trial Court No. 25088A.

Vs. No. 11-14-00142-CR                         * May 27, 2016

The State of Texas,                            * Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.